Application unanimously granted, in the exercise of discretion and in the interests of justice, to the extent of providing that the testimony of a witness called by the prosecution who testified before the Judiciary Relations Committee of the Appellate Division shall be transmitted by the Committee to the trial court and may be made available to counsel by the Trial Justice after such witness has completed his direct testimony at the trial so that his testimony before the Judiciary Relations Committee on the “ handling of the Roxanne Felumero case ” may be available for use on cross-examination and for further use at the trail if counsel is so advised. In all other respects the application is denied. Concur — Stevens, P. J., Capozzoli, Tilzer, McNally and Steuer, JJ.-